UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 OS SUPPORT, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) N/A (I.R.S. Employer Identification Number) H.No. 1055 Sec 70, Mohali, Punjab, India 775 321-8224 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) State Agent and Transfer Syndicate, Inc. 112 North Curry Street, Carson City Nevada, 89703
